Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  For clarity, Applicant should use the full name of a compound or polymer (thermoplastic polyurethane, acrylonitrile-butadiene-styrene, and thermoplastic elastomer) at least once, rather than referring only to its acronym (TPU, ABS, TPE).  Appropriate correction is required.
Claim 8 objected to because of the following informalities: in line 5, "wherein" is misspelled.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: in line 4, "wherein" is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 103497429) in view of LaFleur (US 5539054 A).
Li discloses the blending of 10‐30% of polyolefin, 5‐30% of polyester thermoplastic elastomer, 0.02‐2% of peroxide crosslinking initiator and 0.02‐2% of assistant crosslinking agent [abstract]. Wherein the polyester thermoplastic elastomer is a thermoplastic polyurethane (TPU) [0026], the crosslinking agent including isocyanate based materials, that crosslink the 
LaFleur discloses thermoplastic polyurethane blends with other polyolefin polymers [abstract, col 3 lines 7-15]. The polymers may be blended with one another in a twin screw extruder [col 9 lines 45-50], similar to Li. LaFleur teaches that the extrudates can be fed to a water bath and pelletizer and then dried before use [col 12 lines 59-60]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have granulated the extruded materal by underwater cutting and then drying the granules in Li because LaFleur teaches that a TPU/polyolefin extrudate can be pelltized underwater and then dried, and the ordinarily skilled artisan would understand the processing practicality of granules over a long extrudate. Exemplary rationales that may support a conclusion of obviousness include: (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
The claimed order of blending ingredients in step 1) of the claim 1 is not explicitly disclosed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have first loaded the TPU into the twin screw extruder and then injected the other components in a mixture of crosslinker (dual active substance) and polyolefin and then adding the peroxide (auxiliary reagent). See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 3, Li discloses the polyolefin as a maleic anhydride grafted PP [0095]. The maleic anhydride residue will behave as a partially pre-reacted maleic acid crosslinker. 
Regarding claims 6-8 and 11, the polyurethane is prepared from toluene diisocyanate and other isocyanates of the claims [col 4 lines 36 et seq], a low molecular weight chain extender such as 1,3-propane diols and other chain extenders of the claims [col 4 line 52 et seq], and polymeric polyol including a polyester polyol or polyether diol [col 4 lines 66-67]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed polyurethane reaction components to prepare the TPU of Li because Li does not specify the TPU reaction components and LaFleur teaches that the claimed reaction components are suitably used for a TPU for reactive blending in am extruder and it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
	


Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 103497429) in view of LaFleur (US 5539054 A) and further in view of Miao et al (CN 104045964 A).
Li does not explicitly disclose any of the dual active substances of claim 3. 
Miao discloses a similar process to Li, including the extrusion of TPU with a polyolefin ABS, crosslinker and peroxide initiator [abstract]. Miao teaches that the maleic anhydride crosslinks and grafts the TPU to the polyolefin [0018] and that it can be grafter at 80-130°C in an extruder [0034] before extruding with polyolefin and other components at high temperatures in a twin screw extruder [0036]. Miao teach that the process toughens the ABS (polyolefin) plastics and improves their performance [0057]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed maleic anhydride crosslinker as the crosslinker of Li and blending it at least partially at the claimed extrusion temeprature because Miao teaches that maleic anhydride blended at this temperature provides toughening and improved properties to polyolefins. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766